Appellant was convicted of murder in the second degree, and his punishment fixed at imprisonment in the penitentiary for twenty-five years.
The trial was conducted in an orderly and careful manner. Defendant was represented by experienced counsel. The jury was properly instructed, and there is nothing in the record which was prejudicial to defendant or improper. The exceptions noted are of such sort as not to need discussion. No reversible error appears, and the judgment is affirmed.
Affirmed.
GARDNER, C. J., and LAWSON and STAKELY, JJ., concur.